DETAILED ACTION
This Office Action is in response to the application 16/362,997 filed on September 30th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-26 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/17/2019, 10/02/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinold et al. (Reinold), U.S. Pub. Number 2004/0003233.
Regarding claim 1; Reinold discloses an apparatus, comprising:
a memory (par. 0050; fig. 1; secure storage.); and
circuitry (par. 050; fig. 1; the internal components 106 may include any of a number of hardware, firmware or software elements within the vehicle.) configured to:
generate a run-time cryptographic hash based on an identification (ID) number of an electronic control unit of a vehicle (pars. 0051 & 0075; fig. 2; the vehicle system issues a cryptographic challenge to the component 400, transferring challenge data such as a randomly generated number to the component 400 via the vehicle network 102.); and
compare the run-time cryptographic hash with a cryptographic hash stored in a portion of the memory (par. 0075; determining that the challenge data decrypted by the component 400 is identical to the original challenge data before encryption by the vehicle system 104.).
Regarding claim 2; Reinold discloses the apparatus of claim 1, wherein the circuitry is configured to generate the run-time cryptographic hash by reading the ID number stored in the portion of the memory (par. 0054; a component serial number 406; e.g., a number or alphanumeric string which uniquely identifies the component 400 or a component class to which the component 400 belongs.) and using a hash function to hash the data (par. 0073; hashing the other component certificate fields 1010, 1020 and signing the hash using a private cryptographic key of the component supplier 802 to generate the component supplier digital signature 1040.)
Regarding claim 3; Reinold discloses the apparatus of claim 1, wherein the portion of the memory is a secure portion of the memory (par. 0074; secure vehicle memory 308 of the secure vehicle database 208.).
Regarding claim 4; Reinold discloses the apparatus of claim 1, wherein the portion of the memory is defined by one or more registers (par. 0074; using a root key of the certificate authority that was previously stored in the secure vehicle database 208.).
Regarding claim 5; Reinold discloses the apparatus of claim 1, wherein the circuitry is configured to detect a power on of the vehicle (par. 0076; installation of the component during manufacture of the vehicle or subassembly of the vehicle, or after manufacture, such as by a dealer or OEM 804, or an after-market supplier.).
Regarding claim 6; Reinold discloses the apparatus of claim 5, wherein the circuitry is configured to compare the run-time cryptographic hash with a cryptographic hash stored in the portion of memory in response to detecting the power on of the vehicle (par. 0073; hashing the other component certificate fields 1010, 1020 and signing the hash using a private cryptographic key of the component supplier 802 to generate the component supplier digital signature 1040.).
Regarding claim 7; Reinold discloses the apparatus of claim 5, wherein the circuitry is configured to generate the run-time cryptographic hash based on the ID number in response to detecting the power on of the vehicle (par. 0078; identifying the certificate with a component serial number that matches the component serial number 406 in the component 400.).
Regarding claims 8-15
Regarding claims 16-21; Claims 16-21 are directed to method which have similar scope as claims 1-7. Therefore, claims 16-21 remain un-patentable for the same reasons.
Regarding claims 22-26; Claims 22-26 are directed to system which have similar scope as claims 1-7. Therefore, claims 22-26 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/KHOI V LE/
Primary Examiner, Art Unit 2436